DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/20/2021 and 4/4/2022 have been entered.
 
Drawings
The amendment to the drawings filed 12/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  “New matter” is subject matter that was not in the application as originally filed. Applicant may refer to MPEP §2163.06 and §2163.07 for a discussion of the legal basis for prohibiting the introduction of new matter into an application.
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The addition of the pillow block 23 to Fig. 1.
The addition of a battery 85, and references to copper and iron alloy and rods 43 and 54 in Fig. 2. 
The addition of speed controller 79 and motor 78 to Figure 3. 
Figs. 4-8. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The amendment to the specification filed 4/4/2022 is noncompliant because it does not follow proper amendment guidelines, and therefore it has not been entered into the application.
Amendments to the specification are done on a paragraph by paragraph basis. Applicant simply requests that a particular paragraph be replaced with a replacement paragraph. The replacement paragraph should be shown with underlining to show text being added and Applicant has not shown the markings showing changes to each amended paragraph. 
It is further noted that if the amendment was compliant and entered, then it would have been objected to under 35 U.S.C. 132(a) as introducing new matter into the disclosure.  
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The material which would have been considered new matter an which is not supported by the original disclosure is as follows: 
“Proton precision” and “Copper” as proposed in various paragraphs throughout the specification. 
“One hundred and sixty eight V-shaped magnets” as proposed in claim [0014] of the specification. 
“Attached to a pillow block which establishes power throughout the bearings of the pillow block 23 when power is connected to the complete circuit,” as proposed in claim [0014] of the specification.
“Iron alloy 54” and “as by which distancing the rods 19, within the quicklime and copper a variable resistance occurs,” as proposed in paragraph claim [0015] of the specification. 
“168 V-shaped” and “GIPM 50” as proposed in paragraph [0018] of the specification. 
“A rod 19 will be solidified within” and “Rod 19 attached to filament 17 will be electrically connected through quicklime and copper to generate thermionic emissions for electron bunching, this connects to rod 18 for the RLC circuit shown in Figure 9, and generates usable 60hz frequency” as proposed in paragraph [0022] of the specification. 
All the changes proposed for paragraph [0023] of the specification. 
Furthermore, it is noted that the amendment that Applicant intended for the first paragraph of the specification is incorrect. Applicant appears to be attempting to indicate a relationship with a provisional application. However, Applicant has listed the instant nonprovisional application number in this paragraph instead of the actual related provisional application number (i.e. 62/644,374). 
Using Applicant’s amendment to paragraph [0006] as an example, here is the proper way to amend a paragraph in the specification: 

Please replace paragraph [0006] of the specification with the following amended paragraph:
[0006] What is needed is an autonomous, secure efficient, and effective power system
designed to generate megawatts of power through carrier waves synchronized to Earth's (proton precision) frequencies and distribute the generated power through existing power distribution stations or autonomous microgrids, eliminating dependence on the conventional centralized power grid, while providing safeguards, ensuring current and future power requirements are satisfied.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, lines 3-4, “the external source” has no proper antecedent basis in the claims.	This objection could be overcome by replacing “the external source” with --the external energy source--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 6, 7, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 2, Applicant recites “a radio frequency (RF) precision tuner”. This tuner is disclosed as “capable of synchronizing the frequency of the oscillating field produced within the wireless power system with the Earth's dynamic electromagnetic field.” Applicant further discloses that the tuner includes a variable resistance and a variable capacitor but does not explain how these components are used to match the frequency of the magnetic resonance frequency generator with that of the external source magnetic field so that one of ordinary skill in the art could recreate the invention. 
Claims 6 and 9 have a similar problem regarding the “tuner” limitation. 
In claim 7, Applicant has failed to disclose how a chemical reaction between quicklime and water is used to generate the desired variable resistance so that one of ordinary skill in the art could recreate the invention. 
Claims 4 and 7 contain impermissible new matter.
In claim 4, Applicant recites “a proton precision frequency.” No support could be found for this term in the application as originally filed. 
In claim 7, Applicant recites “with which a copper anode and cathode method is used to generate a desired resistance and then sealed with sealant.” However, no support could be found for this “a copper anode and cathode method” or “sealed with a sealant” in the application as originally filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 9, it is not clear what the function of the diverter is. Paragraph 10 of Applicant’s disclosure states that, “Excess DC power is transferred from the protection relays to the power diverter.” However, Fig. 3 shows the current going from the diverter directly to the load. Thus it appears the load is receiving both DC and AC currents (AC from the inverter) as shown in Fig. 3. 
In claim 4, Applicant refers to “a proton precision frequency.” This term has no clear meaning. Perhaps Applicant intended to recite --a proton precession frequency?-- For purposes of expediting examination, this is how the claim will be interpreted. 
Claims 6 and 9 have a similar problem and will be interpreted in a similar manner. 
In claim 7, line 5, it is not clear what “the final apparatus” is referring to. Additionally, it is not clear if the copper anode recited in line 3 is the same copper that is recited in line 5 of the claim. 
	In claim 7, it is not clear how a chemical reaction between quicklime and water is used to generate a desired resistance. If the chemical reaction increases or decreases a resistance, it is not clear how the resistance can be controlled in both an increasing direction and a decreasing direction. Further, it is not clear what is being sealed with the sealant and what the purpose of the sealant is. 
	Also in claim 7, Applicant appears to be reciting a method of making a variable resistor in the apparatus claim. It is noted that method steps in an apparatus claim are not afforded any patentable weight unless the method results in a particular structure. In this case, it is not clear what the structure of the final variable resistor is. Applicant may consider simply reciting the type of variable resistor that is used in the final apparatus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brumley et al. (US 2016/0087685) in view of Yang (US 2019/0033804).
With respect to claim 1, Brumley et al. disclose the claimed magnetic resonance frequency energy system except for the battery bank, inverter, and diverter. Brumley et al. disclose a magnetic resonance frequency energy system for generating and distributing free and renewable energy to a load, comprising: 
a magnetic resonance frequency generator 402 wirelessly connected, through resonant magnetic waves, to a desired magnetic field generated by an external energy source 202 (smart battery system, Brumley et al., paragraph [0045]; Fig. 4) and electrically connected to the load 110 via an electrical system comprised of rectifier (part of circuit 108; Brumley et al., paragraph [0038]), and voltage protection circuits (“over-voltage protection circuit,” Brumley et al., paragraph [0038]), wherein energy stored within the magnetic field generated by the external energy source is extracted by the magnetic resonance frequency generator and transferred to the load (Brumley et al., paragraphs [0040] and [0045]).
Yang teaches an energy distribution system including an electrical system connected to a load 4 and a rectifier 11 (Yang, paragraph [0025]), battery bank 20, inverter 13, diverter 15 (overall controller diverts power to where it is needed–Yang, paragraphs [0041]-[0042], and voltage protection system 160 (which is part of power device 103 which is a part of link unit 107; Yang, paragraphs [0031] and [0039]; Fig. 1D). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yang with the system disclosed by Brumley et al. for the advantage of the battery bank for storing excess energy that is not immediately used. 
With respect to claim 2, Brumley et al. disclose that the magnetic resonance frequency generator is a power supply generating a desired field strength with a radio frequency (RF) precision tuner (“the controller 104 is configured to tune the resonant frequency of the magnetic-resonance circuit 402,” Brumley et al., paragraph [0045]). 
With respect to claim 3, Applicant has not recited any further structure in this claim. Instead, Applicant has recited how the claimed structure is to be used. The system disclosed by Brumley is capable of being used with the magnetic field generated by and extracted from a dipolar energy source such as the Earth. 
With respect to claim 5, Brumley et al. disclose that the load is any component
that consumer power from the system (Brumley et al., paragraph [0039]).
With respect to claim 6, Brumley et al. disclose that the radio frequency (RF)
tuner is a variable resistance and capacitance tuning apparatus used to precisely tune the RF
generated by the magnetic resonance frequency generator (Brumley et al., paragraphs [0048]-
[0049]). While Brumley et al. is silent on tuning the frequency to the desired proton precession
frequency, this is merely a statement of intended use. The system disclosed by
Brumley et al. is capable of being tuned to the desired proton precession frequency.
With respect to claim 8, Brumley et al. disclose using the capacitance to precisely tune
the RF to the desired magnetic resonance frequency (Brumley et al, paragraph [0049], “The
variable capacitance includes a capacitor bank, and adjusting the variable capacitance includes
selecting a specific capacitor to be used from the capacitor bank.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brumley et al. (US 2016/0087685) in view of Yang (US 2019/0033804), as applied to claim 1 above, and further in view of Byron et al. (An RF-gated wireless power transfer system for wireless MRI receive arrays).
With respect to claim 4, Brumley et al. in view of Yang disclose the claimed magnetic resonance frequency energy stems except for the RF generated by the magnetic resonance frequency generator by being synchronized to a proton precession frequency. 
However, Byron et al. teach that it is optimal to wirelessly transfer power at a Larmor frequency (see page 6, first full paragraph of Byron et al.–note Larmor frequency is defined as the rate of precession of the magnetic moment of the proton around the external magnetic field).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Byron et al. with the system disclosed by Brumley et al. in view of Yang for the advantage of maximizing the energy transfer by using the optimal frequency. 
With respect to claim 9, Brumley et al. disclose the claimed method except for the battery
bank, inverter, and diverter, and except for connecting a resonance frequency energy generator to the external energy source via a proton precession frequency. Brumley et al. disclose wirelessly connecting a resonance frequency energy generator 402 to an external energy source 202 (smart battery system) via a frequency between a constant magnetic field and superimposed weak magnetic field (Paragraph [0045]), 
connecting the power output from the resonance frequency energy generator to an electrical system comprised of rectifier part of circuit 108; Brumley et al., paragraph [0038]) and a voltage protection circuit (“over-voltage protection circuit,” Brumley et al., paragraph [0038]); 
connecting the power output from said electrical system to a load 110; 
transferring power, generated by the frequency from the external energy source to the generator to the load 110. 
Yang teaches an energy distribution system including an electrical system connected to a
load 4 and a rectifier 11 (Yang, paragraph [0025]), battery bank 20, inverter 13, diverter 15 (overall controller diverts power to where it is needed–Yang, paragraphs [0041]-[0042], and
voltage protection system 160 (which is part of power device 103 which is a part of link unit
107; Yang, paragraphs [0031] and [0039]; Fig. 1D). 
	In the combination of Brumley et al. and Yang, the energy generated by Brumley et al. would be condition by the electrical system of Yang before being applied to the load. 
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to combine the teaching of Yang with the method disclosed by Brumley et al. for the advantage of the battery bank for storing excess energy that is
not immediately used.
Byron et al. teach that it is optimal to wirelessly transfer power at a Larmor frequency (see page 6, first full paragraph of Byron et al.–note Larmor frequency is defined as the rate of precession of the magnetic moment of the proton around the external magnetic field).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Byron et al. with the method disclosed by Brumley et al. in view of Yang for the advantage of maximizing the energy transfer by using the optimal frequency.

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive of any error in the above rejection.
On page 14 of Applicant’s response, Applicant appears to be arguing that the combination of  that Brumley in view of Yang would not have been obvious because no frequency or power level is disclosed. However, claim 1 does not recite any particular frequency or power level thus there are no such values that are required to be met by the prior art. 
Applicant also appears to assert that Brumley, Yang or Byron may have read Applicant’s previous work in order to develop their inventions. This may or may not be true, but the point is not relevant since anything disclosed by Applicant in 2003-2005 would have been considered prior art at the time of Applicant’s filing date. Thus Applicant’s prior work does not disqualify Brumley, Yang or Byron as prior art. 
Applicant further argues that a dipole is not sufficient in suppling power. However, it is not clear which reference Applicant is referring to. It is further noted that there is no mention of dipole or any type of pole in the claims. 
Regarding Applicant’s arguments with respect to Byron, the combination set forth by the examiner is not suggesting that an MRI machine be used for generating and distributing energy. Instead Byron is relied upon for the teaching the claimed frequency being synchronized to a proton precession frequency (i.e. Larmor frequency). 
Regarding the “Coral Castle Forums” reference submitted by Applicant. These references themselves are prior art (despite that they originated from the same inventor). Any reference published more than one year before Applicant’s application filing date is considered prior art even if it is made by the same inventor. Thus it is irrelevant whether any of the cited prior art obtained their information from the Coral Castle Forums reference. 
Regarding the “new matter” rejection, any added subject matter that was not in the application as originally filed is considered “new matter.” For example, references to “proton precision frequency” is considered new matter since there was no mention of this term in the application when filed. 
In order to effectively argue the prior art rejection, starting with any independent claims (claims 1 and 9 in this application) and argue why the applied references do not meet all the claim limitations or why they cannot be combined to meet all the claims limitations. For example, claim 1 was rejected over Brumley in view of Yang. Applicant has not clearly argued why Brumley in view of Yang do not teach all the limitations of claim 1 or why Brumley in view of Yang cannot be combined. 
For these reasons, the above rejection has been maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 1, 2022